DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20th, 2020 has been entered.
Information Disclosure Statement
The information disclosure statements filed 11/20/2020 and 1/22/2021 have been considered.  
Response to Amendment
The present amendment, filed on or after November 20th, 2020 has been entered. Claims 1-20 remain pending. Claims 1, 5, 7, 9, 11, and 18 have been amended. Applicant’s amendment to the claims has remedied the objections set forth in the Final Action mailed July 21st, 2020. Applicant’s amendment to the claims has remedied the 112(b) indefiniteness rejections set forth in the Non-Final Action. 
Claim Interpretation
The term(s) “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a housing” in line 7; it is unclear if this is intended to be a new housing section of the implantable medical device or if it is the housing recited in claim 1. In order to advance prosecution, Examiner has treated “a housing” as recited in the claim to be the same housing referenced in claim 1. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6, 8-10, and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference 
Applicant's arguments filed November 20th, 2020 have been fully and respectfully considered but they are not persuasive. 
In response to applicant's argument that Giladi fails to teach claims 2, 5, 7, and 11, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4, 8, and 17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ferek-Petric (US Publication 2005/0096584 A1).
Regarding claim 1, Ferek-Petric teaches an implantable medical device (fig. 2) comprising: a housing (fig. 2 housing 204) and a header coupled to the housing (fig. 2 header 216); an electric field generating circuit configured to generate one or more electric fields (fig. 3 pulse generator 324/HF generator 326 and Para [0070] “HV pulses 414 may have most any electric field strength and pulse width that yield the desired electroporation characteristics”); and control circuitry in communication with the electric field generating circuit (fig. 3 HF pulse generator 324/ HF generator 326 is connected to logic and control circuitry 302), the control circuitry configured to control delivery of the one or more electric fields from the electric field generating circuit (Para [0062] “Either HV pulse generator 324 or HF generator 326 may be coupled to first electrode 205 by output switch 328 which is under control of logic and control circuitry 302”); wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz at a site of a cancerous tumor located within a bodily tissue (Para [0066] “HF generator 326 may then cause a portion of the first electrode 205 to produce a high frequency, low amplitude stimulus, e.g., a vibration having a frequency of about 100 kHz to about 5 MHz…This stimulus causes the temperature of the tissue and/or fluid in or around the tumor 250 (See FIG. 2) site to increase as illustrated by the temperature profile 404.”), wherein the one or more electric fields are effective to prevent and/or disrupt cellular mitosis in a cancerous cell (the electrical therapy administered to the site of the tumor would necessarily result in the disruption of mitosis in a cancerous cell), wherein the medical device is configured to be implanted entirely within a body (Para [0018] “an electroporation treatment device for implantation within a body”).  
Regarding claim 3, Ferek-Petric further teaches wherein the electric field generating circuit generates the one or more electric fields at one or more frequencies selected from a range of between 100 kHz to 300 kHz (Para [0066] “HF generator 326 may then cause a portion of the first electrode 205 to produce a high frequency, low amplitude stimulus, e.g., a vibration having a frequency of about 100 kHz to about 5 MHz).  
Regarding claim 4, Ferek-Petric further teaches one or more leads in electrical communication with the electric field generating circuit (fig. 2 lead 202 and 214), the one or more leads each comprising one or more electrodes in electrical communication with the electric field generating circuit (fig. 2 electrode 205 of lead 202  and electrode 210 of lead 214), wherein the one or more electric fields comprise at least a first electric field delivered along at least one vector including at least one of the electrodes on at least one of the leads (when the leads serve as electric field producing electrodes, they will inherently include an electric field delivered along at least one vector); and Page 2 of 21ResponseApplication Number: 16/166,957Docket No.: 115.0280USU1a housing in which the electric field generating circuit and the control circuitry are disposed (fig. 2 housing 204), wherein the housing includes a portion of the housing to serve as an electrode that is in electrical communication with the electric field generating circuit (Para [0043] “Alternatively, some other division between insulated and uninsulated portions of the housing 204 may be employed. The uninsulated portion of housing 204 may then serve as a subcutaneous electrode for the formation of the electroporation electric field”), wherein the one or more electric fields comprise at least a second electric field delivered along at least one vector including the portion of the housing serving as an electrode (when the housing serves as an electric field producing electrode, it will inherently include an electric field delivered along at least one vector).
Regarding claim 8, Ferek-Petric further teaches wherein the control circuitry is further configured to generate the one or more electric fields having one or more programmable electric field strengths, wherein the one or more programmable electric field strengths are selected from a range of electric field strengths between 0.25 V/cm to 1000 V/cm or from 3 V/cm to 5 V/cm (Para [0070] “HV pulses 414 may have most any electric field strength and pulse width that yield the desired electroporation characteristics. For example, electric field 
Regarding claim 17, Ferek-Petric further teaches wherein the control circuitry is further configured to periodically generate the one or more electric fields at frequencies greater than 1 MHz, wherein generating the one or more electric fields at frequencies greater than 1 MHz is of a magnitude sufficient to cause tissue heating (Para [0066] “HF generator 326 may then cause a portion of the first electrode 205 to produce a high frequency, low amplitude stimulus, e.g., a vibration having a frequency of about 100 kHz to about 5 MHz…This stimulus causes the temperature of the tissue and/or fluid in or around the tumor 250 (See FIG. 2) site to increase as illustrated by the temperature profile 404”).  
Regarding claim 18, Ferek-Petric teaches an implantable medical device (fig. 2) comprising: a housing (fig. 2 housing 204) and a header coupled to the housing (fig. 2 header 216); an electric field generating circuit configured to generate one or more electric fields (fig. 3 pulse generator 324/HF generator 326 and Para [0070] “HV pulses 414 may have most any electric field strength and pulse width that yield the desired electroporation characteristics”); andPage 5 of 21Response Application Number: 16/166,957Docket No.: 115.0280USU1control circuitry in communication with the electric field generating circuit (fig. 3 HF pulse generator 324/ HF generator 326 is connected to logic and control circuitry 302), the control circuitry configured to control delivery of the one or more electric fields from the electric field generating circuit (Para [0062] “Either HV pulse generator 324 or HF generator 326 may be coupled to first electrode 205 by output switch 328 which is under control of logic and control circuitry 302”); and one or more leads in electrical communication with the electric field generating circuit; and wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz at a site of a cancerous tumor located within a bodily tissue (Para [0066] “HF generator 326 may then cause a portion of the first electrode 205 to produce a high frequency, low amplitude stimulus, e.g., a vibration having a frequency of about 100 kHz to about 5 MHz…This stimulus causes the temperature of the tissue and/or fluid in or around the tumor 250 (See FIG. 2) site to increase as illustrated by the temperature profile 404.”); and wherein the medical device is configured to be implanted entirely within a body (Para [0018] “an electroporation treatment device for implantation within a body”).  
Regarding claim 19, Ferek-Petric further teaches the one or more leads comprising one or more circular leads (fig. 2 lead 202 and 214 have a circular cross section), wherein the one or more circular leads include one or more electrodes disposed about its circumference (fig. 2 electrode 205 of lead 202  and electrode 210 of lead 214).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric in view of Giladi et al. (US Publication 2017/0281934 A1) herein after Giladi (2017). 
Regarding claim 2, Ferek-Petric teaches the medical device of claim 1, but does not explicitly disclose wherein the one or more electric fields are delivered along more than one vector, the vectors spatially separated by at least 10 degrees.
However, Giladi (2017) discloses wherein the one or more electric fields are delivered along more than one vector, the vectors spatially separated by at least 10 degrees (Para 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the medical device of Ferek-Petric to further include wherein the one or more electric fields are delivered along more than one vector, the vectors spatially separated by at least 10 degrees as disclosed by Giladi (2017) as a way to augment electric field to disrupt mitosis of cancerous cells, thereby treating cancer in a patient. 
Regarding claim 5, Ferek-Petric teaches the medical device of claim 1, but does not explicitly disclose wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through one or more frequencies, wherein sweeping through the one or more frequencies includes sweeping from a first frequency up to a second frequency and sweeping from the second frequency down to the first frequency, wherein the second frequency is higher than the first frequency, wherein sweeping from the first frequency up to the second frequency and sweeping from the second frequency down to the first frequency is repeated throughout a duration of the generating the one or more electric fields with the electric field generating circuit.
However, Giladi (2017) discloses wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through one or more frequencies, wherein sweeping through the one or more frequencies includes sweeping from a first frequency up to a second frequency (Para [0005] “(a) imposing a first AC electric field in the target region for a first interval of time, the first AC electric field having a first frequency and a first amplitude…(b) imposing a second AC electric field in the target region for a second interval of time, the second AC electric field having a second frequency and a second amplitude” and Para [0007] “the second frequency and the first frequency are different. In some embodiments of the first method, the first frequency is 200 kHz.+-.10% and the second frequency is 300 kHz.+-.10%.”) and sweeping from the second frequency down to the first frequency, wherein the second frequency is higher than the first frequency, wherein 10sweeping from the first frequency up to the second frequency and sweeping from the second frequency down to the first frequency is repeated throughout a duration of the generating the one or more electric fields with the electric field generating circuit (Para [0005] “This method also comprises continuously repeating step (a) and step (b) in an alternating sequence during a course of treatment”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the medical device of Ferek-Petric to further include wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through one or more frequencies, wherein sweeping through the one or more frequencies includes sweeping from a first frequency up to a second frequency and sweeping from the second frequency down to the first frequency, wherein the second frequency is higher than the first frequency, wherein sweeping from the first frequency up to the second frequency and sweeping from the second frequency down to the first frequency is repeated throughout a duration of the generating the one or more electric fields with the electric field generating 
Regarding claim 11, Ferek-Petric teaches the medical device of claim 1, but does not explicitly disclose wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through  one or more electric fields comprising one or more electric field strengths, wherein sweeping through the one or more electric fields comprising one or more electric field strengths includes sweeping from a first electric field strength up to a second electric field strength and sweeping from the second electric field strength down to the first electric field strength, wherein the second electric field strength is higher than the first electric field strength.
However, Giladi (2017) discloses wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through  one or more electric fields comprising one or more electric field strengths, wherein sweeping through the one or more electric fields comprising one or more electric field strengths includes sweeping from a first electric field strength up to a second electric field strength and sweeping from the second electric field strength down to the first electric field strength, wherein the second electric field strength is higher than the first electric field strength (Para [0005] “(a) imposing a first AC electric field in the target region for a first interval of time, the first AC electric field having a first frequency and a first amplitude…(b) imposing a second AC electric field in the target region for a second interval of time, the second AC electric field having a second frequency and a second amplitude” and Para [0007] “the second frequency and the first frequency are different. In some embodiments of the first method, the first frequency is 200 kHz.+-.10% and the second 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the medical device of Ferek-Petric to further include wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through  one or more electric fields comprising one or more electric field strengths, wherein sweeping through the one or more electric fields comprising one or more electric field strengths includes sweeping from a first electric field strength up to a second electric field strength and sweeping from the second electric field strength down to the first electric field strength, wherein the second electric field strength is higher than the first electric field strength as disclosed by Giladi (2017) as a way to augment electric field to disrupt mitosis of cancerous cells, thereby treating cancer in a patient.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric in view of Palti (US Publication 2012/0283726 A1) herein after Palti.
Regarding Claim 6, Ferek-Petric teaches the medical device of claim 1, but does not explicitly teach wherein the control circuitry is further configured 15to generate one or more electric fields with a waveform representing the superposition of at least two frequencies at least 10% different from one another.
However, Palti discloses, in a similar device, wherein the control circuitry is further configured 15to generate the one or more electric fields with a waveform representing the superposition of at least two frequencies at least 10% different from one another ([0120] “In an alternative embodiment, a signal that contains two or more frequencies components superposition to create a field that includes all of the applied frequency components”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the device of Ferek-Petric to further include wherein the control circuitry is further configured 15to generate one or more electric fields with a waveform representing the superposition of at least two frequencies at least 10% different from one another as disclosed by Palti as a way to create a field that includes all of the applied frequency components so that the treatment can become more personalized and directed to the specific cancer that is being treated.
Regarding Claim 12, Ferek-Petric teaches the medical device of claim 1, but does not explicitly teach wherein the control circuitry is further configured to generate one or more electric fields by using a voltage control mode, the voltage control mode including modulating voltage in order to result in a desired electric field 20strength, or by using a current control mode, the current control mode including modulating current in order to result in a desired electric field strength, wherein the control circuit is further configured to adjust the current to maintain a substantially constant electric field strength.
However, Palti discloses, in a similar device, wherein the control circuitry is further configured to generate the one or more electric fields by using a voltage control mode, the voltage control mode including modulating voltage in order to produce a desired electric field 20strength, or by using a current control mode, the current control mode including modulating current in order to produce a desired electric field strength (Para [0113] “If appropriate control of the voltages is implemented, the field's direction can even be swept through space in a continuous (i.e., smooth) manner, as opposed to the stepwise manner described above”), wherein the control circuit is further configured to adjust the current to maintain a substantially constant electric field strength (implicit when appropriate computer control of the voltages is implemented).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the device of Ferek-Petric to further include wherein the control circuitry is further configured to generate one or more electric fields by using a voltage control mode, the voltage control mode including modulating voltage in order to result in a desired electric field 20strength, or by using a current control mode, the current control mode including modulating current in order to result in a desired electric field strength, wherein the control circuit is further configured to adjust the current to maintain a substantially constant electric field strength as disclosed by Palti as a way to establish a desired electric field strength in order to treat a patient with cancer. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric in view of Giladi (2017) and Carbunaru (US Publication 2014/0005753 A1). 
Regarding Claim 7, Ferek-Petric teaches the medical device of claim 1, but does not explicitly disclose wherein the control circuitry is further configured to generate the one or more electric fields by stepping through one or more frequencies, 20wherein stepping through one or more frequencies includes a first predetermined dwell time at a first frequency, and a second predetermined dwell time at a second frequency.
However, Giladi (2017) discloses wherein the control circuitry is further configured to generate the one or more electric fields by stepping through one or more frequencies (Para [0006] “Optionally, in these embodiments, the first interval of time is less than 5 seconds, and the second interval of time is less than 5 seconds. The course of treatment may a duration of at least 12 hours” and Para [0007])20.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the device of Ferek-Petric to further include wherein the control circuitry is further configured to generate the one or more electric fields by stepping through one or more frequencies as a way to as a way to augment electric field to disrupt mitosis of cancerous cells, thereby treating cancer in a patient.
Furthermore, Carbunaru discloses wherein stepping through one or more frequencies includes a first predetermined dwell time at a first frequency, and a second predetermined dwell time at a second frequency (fig. 4b depicts a dwell time in between pulses as interphase).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the device of Ferek-Petric in view of Giladi (2017) to further include wherein stepping through one or more frequencies includes a first predetermined dwell time at a first frequency, and a second predetermined dwell time at a second frequency as disclosed by Carbunaru as a way to prevent drastic changes in field strength and pulse strength to allow a more controlled therapeutic administration of electric fields to tissue. 
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric in view of Schroeppel et al. (US Publication 2004/0010290 A1) herein after Schroeppel.
Regarding Claim 9, Ferek-Petric teaches the medical device of claim 1, but does not explicitly teach wherein generating the one or more electric fields comprises spatially varying a strength of the one or more electric fields, wherein spatially varying the strength of the one or more electric fields includes generating a first electric field between a first pair of electrodes and generating a second electric field between a second pair of electrodes, wherein the first electric field between the first pair of electrodes is stronger than the second electric field between the second pair of electrodes.
However, Schroeppel in a similar device, discloses wherein generating the one or more electric fields comprises spatially varying a strength of the one or more electric fields, wherein spatially varying the strength of the one or more electric fields includes generating a first electric field between a first pair of electrodes and generating a second electric field between a second pair of electrodes, wherein the first electric field between the first pair of electrodes is stronger than the second electric field between the second pair of electrodes (Para [0115] “Typically a set of electrode pairings having a greater interelectrode distance, such as between the electrodes 40 and 42, in comparison to electrodes 40 and 41, or 41 and 42, are used in electrical therapy to create the maximum electric field for encompassing large portions of a tumor, as shown in FIG. 10a. However, any combination of electrodes may be used for electrical therapy. Shown in FIG. 10b, two sets of electrode pairings with a smaller interelectrode distance may be optimally used for electroporation in order to increase the electric field intensity for a given pulse voltage amplitude”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the device of Ferek-Petric to further include wherein 
Regarding Claim 20, Ferek-Petric teaches the medical device of claim 18, but does not explicitly teach the one or more leads comprising three or more electrodes comprising a plurality of electric field vectors disposed circumferentially about an axis of field rotation, wherein the control circuitry is further configured to create an electric field that effectively rotates via the plurality of electric field vectors disposed 15circumferentially about an axis of field rotation.
However, Schroeppel discloses the one or more leads comprising three or more electrodes comprising a plurality of electric field vectors disposed circumferentially about an axis of field rotation, wherein the control circuitry is further configured to create an electric field that effectively rotates via the plurality of electric field vectors disposed 15circumferentially about an axis of field rotation (Para [0115] “Typically a set of electrode pairings having a greater interelectrode distance, such as between the electrodes 40 and 42, in comparison to electrodes 40 and 41, or 41 and 42, are used in electrical therapy to create the maximum electric field for encompassing large portions of a tumor, as shown in FIG. 10a. However, any combination of electrodes may be used for electrical therapy. Shown in FIG. 10b, electrode pairings with a smaller interelectrode distance may be optimally used for electroporation in order to increase the electric field intensity for a given pulse voltage amplitude”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the device of Ferek-Petric to further include the one or more leads comprising three or more electrodes comprising a plurality of electric field vectors disposed circumferentially about an axis of field rotation, wherein the control circuitry is further configured to create an electric field that effectively rotates via the plurality of electric field vectors disposed 15circumferentially about an axis of field rotation as disclosed by Schroeppel as a way to ensure a flexibility of treatment mechanisms using electric fields for reducing tumor growth. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric in view of Giladi et al. (Giladi, M., Schneiderman, R., Voloshin, T. et al. Mitotic Spindle Disruption by Alternating Electric Fields Leads to Improper Chromosome Segregation and Mitotic Catastrophe in Cancer Cells. Sci Rep 5, 18046 (2016)) herein after Giladi (2016). 
Regarding Claim 10, Ferek-Petric teaches the device of claim 1, and generating electric field strengths of greater than 10 V/cm, but does not explicitly teach, wherein the control circuitry is further configured to alternate between generating electric field strengths of greater than 10 V/cm to generating electric field strengths of between 2 V/cm to 10 V/cm .
However, Giladi (2016) discloses, in a similar device, wherein the control circuitry is further configured to alternate between generating electric field strengths to generating electric field strengths of between 2 V/cm to 10 V/cm (Page 1: “This has subsequently led to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the device of Ferek-Petric that is configured to generate an electric field strength greater than 10 V/cm to further include wherein the control circuitry is further configured to alternate between generating electric field strengths to generating electric field strengths of between 2 V/cm to 10 V/cm as disclosed by Giladi (2016) as a way to alternate the electric pulses to better treat a given patient with a particular type of cancer. 
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric in view of Carbunaru.
Regarding Claim 13, Ferek-Petric teaches the medical device of claim 1, but does not explicitly teach wherein the control circuitry is further configured to generate one or more electric fields by implementing one or more duty cycles, wherein implementing one or more duty cycles includes generating one or more electric fields at a constant frequency or a constant electric field strength for a predetermined ON time period, followed by a predetermined OFF time period.
However, Carbunaru discloses, in a similar device, wherein the control circuitry is further configured to generate the one or more electric fields by implementing one or more duty cycles, wherein implementing the one or more duty cycles includes generating the one or more electric fields at a constant frequency or a constant electric field strength for a predetermined ON time period, followed by a predetermined OFF time period (Para [0049] “includes pulse generation circuitry that provides electrical modulation energy to the electrodes 26 in accordance with a set of modulation parameters. Such parameters may comprise electrode combinations, which define the electrodes that are activated as anodes (positive), cathodes (negative), and turned off (zero), and electrical pulse parameters, which define the pulse amplitude (measured in milliamps or volts depending on whether the IPG 14 supplies constant current or constant voltage to the electrodes), pulse duration (measured in microseconds), pulse rate (measured in pulses per second), duty cycle (pulse duration divided by cycle duration), burst rate (measured as the modulation energy on duration X and modulation energy off duration Y), and pulse shape”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the device of Ferek-Petric to further include wherein the control circuitry is further configured to generate one or more electric fields by implementing one or more duty cycles, wherein implementing one or more duty cycles includes generating one or more electric fields at a constant frequency or a constant electric field strength for a predetermined ON time period, followed by a predetermined OFF time period as disclosed by Carbunaru as a way to provide a pulsed therapy treatment that can be used to treat a cancerous tumor. 
Regarding Claim 16, Ferek-Petric teaches the medical device of claim 1, but does not explicitly teach wherein the control circuitry is further configured to generate one or more electric fields having an electrical waveform including a 15sequence of positive pulses, negative pulses, and OFF time periods, the electrical waveform including at least one of two positive 
However, Carbunaru discloses wherein the control circuitry is further configured to generate the one or more electric fields having an electrical waveform including a 15sequence of positive pulses, negative pulses, and OFF time periods, the electrical waveform including at least one of two positive pulses separated by an OFF time period but not a negative phase (fig. 10), or two negative pulses separated by an OFF time period but not a positive phase (fig. 10). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the device of Ferek-Petric to further include wherein the control circuitry is further configured to generate one or more electric fields having an electrical waveform including a 15sequence of positive pulses, negative pulses, and OFF time periods, the electrical waveform including at least one of two positive pulses separated by an OFF time period but not a negative phase, or two negative pulses separated by an OFF time period but not a positive phase as disclosed by Carbunaru as a way to selectively generate a multitude of applicably different waveform pulses to better treat a given cancer.  
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Ferek-Petric in view of Davalos et al. (US Publication 2010/0261994 A1) herein after Davalos.
Regarding Claim 14, Ferek-Petric teaches the medical device of claim 1, but does not explicitly teach wherein the control circuitry is further configured to generate one or more electric fields having an electrical waveform alternating between positive pulses and negative pulses, the waveform including one or more OFF time periods between at least some adjacent 
However, Davalos discloses, in a similar device, wherein the control circuitry is further configured to generate the one or more electric fields having an electrical waveform alternating between positive pulses and negative pulses, the waveform including one or more OFF time periods between at least some adjacent positive and negative pulses, wherein the positive 5pulses and negative pulses are relative to a bias voltage (the image below depicts a pulse train consisting of positive and negative pulses with very short off times between positive and negative pulses; and the bias voltage as an inherent aspect of the electrical device).

    PNG
    media_image1.png
    225
    383
    media_image1.png
    Greyscale
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the device of Ferek-Petric to further include  wherein the control circuitry is further configured to generate one or more electric fields having an electrical waveform alternating between positive pulses and negative pulses, the waveform including one or more OFF time periods between at least some adjacent positive and negative pulses, 
Regarding Claim 15, Ferek-Petric teaches the medical device of claim 1, but does not explicitly teach wherein the control circuitry is further configured to generate one or more electric fields by delivering one or more electrical pulses with a biphasic waveform, the biphasic electrical waveform comprising at least one of 10a one positive pulse followed by one negative pulse; and two positive pulses followed by two negative pulses.

    PNG
    media_image1.png
    225
    383
    media_image1.png
    Greyscale
However, Davalos discloses wherein the control circuitry is further configured to generate the one or more electric fields by delivering one or more electrical pulses with a biphasic waveform, the biphasic electrical waveform comprising at least one of 10a one positive pulse followed by one negative pulse; and two positive pulses followed by two negative pulses (the image below depicts a pulse train consisting of positive and negative pulses that creates a biphasic waveform a positive pulse followed by a negative pulse).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the device of Ferek-Petric to further include wherein the control circuitry is further configured to generate one or more electric fields by delivering one 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792